 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MORRIS MESTER,                                     No. 2:17-cv-1781 JAM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   N. MALAKKLA, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 21, 2019, this court adopted the findings and recommendations of the

21   magistrate judge assigned to this matter. ECF No. 60. At that time, plaintiff was declared a

22   three-strikes litigant within the meaning of 28 U.S.C. § 1915(g), and his in forma pauperis status

23   was revoked. See ECF No. 60 at 2. As a result, plaintiff was ordered to pay the filing fees within

24   thirty days of the date of that order prior to proceeding any further with this action. See id. In

25   addition, he was warned that failure to pay the fee within the period would result in a dismissal of

26   this case. More than thirty days have passed, and plaintiff has not paid the filing fee.

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without

 2   prejudice.

 3
     DATED: January 15, 2020
 4
                                            /s/ John A. Mendez____________        _____
 5

 6                                          UNITED STATES DISTRICT COURT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
